DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/05/2021 is acknowledged. Claims 7 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 04/19/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910318509.3 application as required by 37 CFR 1.55.
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 requires both an opto-electrical counting hole and a counting marking printed on the toilet seat cover sheet; however a review of the specification shows these as alternate embodiments and does not disclose a single embodiment having both types of counting indicators. The claim should be amended to reflect that only one of the counting indicator types is required such as adding the phrase “one of” after the word “comprises” in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,484,328 (hereinafter Frazier).
Regarding claim 1, Frazier discloses a continuous toilet seat cover reel (24), comprising: a plurality of toilet seat cover sheets (20) perforated and arranged in the continuous toilet seat cover reel, wherein each of the plurality of toilet seat cover sheets comprises: a seat cover portion (note annotated fig. below), and a splash prevention portion (note annotated fig. below), wherein the splash prevention portion comprises a splash prevention tongue (note annotated fig. below), and a top end of the splash prevention tongue (note annotated fig. below), wherein the seat cover portion and the splash prevention portion are perforated by a splash prevention perforated tear line to allow a user to separate the seat cover portion from the splash prevention portion for use on a toilet.
Regarding claim 2, the continuous toilet seat cover reel comprises a predetermined number of toilet seat cover sheet and each toilet seat cover sheet has a predetermined length L (note annotated fig. below).

    PNG
    media_image1.png
    472
    498
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 3 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of US Patent Application Publication 2016/0213204 (hereinafter Morris).
Regarding claim 3, Frazier shows the continuous toilet seat cover reel comprises: a sheet perforated tear line (26) between two adjacent toilet seat cover sheets to allow the user to separate a toilet seat cover sheet from the continuous toilet seat cover reel; but fails to show a sheet separation marking line printed between two adjacent toilet seat cover sheets to indicate where the toilet seat cover sheet is to be separated from the continuous toilet seat cover reel. Attention is turned to Morris which teaches using printing or markings to indicate various instructions on a toilet sheet cover (par. 76). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a marking line printed between two adjacent toilet seat cover sheets to indicate where the toilet seat cover sheet is to be separated to allow a user to easily identify the tearing location as is known in the art and evidenced by the teachings of Morris mentioned above.
Regarding claim 4, Frazier shows the top end of the splash prevention tongue comprises one or more vertical splash prevention perforated tear lines and horizontal splash prevention perforated tear lines for the user to separate the splash prevention portion from the seat cover portion (note annotated fig. below).

    PNG
    media_image2.png
    237
    488
    media_image2.png
    Greyscale

Regarding claim 5, Frazier shows each of the sheet perforated tear lines, the splash prevention perforated tear line, the vertical splash prevention perforated tear lines and the horizontal splash prevention perforated tear lines comprises a plurality of attached segments and a plurality of detached segments for easy separation since a perforation is a series of cuts which creates attached segments between each cut and the cuts form detached segments.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of US Patent Application Publication 2011/0016620 (hereinafter Wirz).
Regarding claim 6, shows all in the instant invention as claimed as set forth above but fails to show each toilet seat cover sheet comprises a counting indicator, wherein the counting indicator comprises one of: an opto-electrical counting hole punctured in a predetermined location of the toilet seat cover sheet; and a counting marking printed in a predetermined location of the toilet seat cover sheet. Attention is turned to Wirz which teaches using an optical sensor to record a corresponding marking on a roll of toilet seat covers to determine how much cover material is left before needing replacement (par. 37). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the toilet seat cover sheets of Frazier to include a counting marking printed in a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application 2017/0205623 to Small et al. shows a feature not explicitly claimed/required of using openings or holes with an optical sensor to provide data to a system (par. 29). US Patent Application Publication 2016/0000280 to Mardukhayev et al. and US Patent Application Publication 2007/0209099 to Issachar are directed to the state of the art as teachings of a roll of single use toilet cover sheets separated by perforations and having a centrally removeable splash protection portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754